Citation Nr: 0624426	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a rating higher than 20 percent for Type 
II Diabetes Mellitus.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1964 to June 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In May 2006, to support his claims, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  A transcript of the proceeding is of 
record.

During the hearing, the veteran's representative argued the 
veteran also has initiated an appeal of an additional issue 
- for a rating higher than 20 percent for his underlying 
Type II Diabetes Mellitus.  And as evidence of this, he cited 
a February 2005 statement in support of this claim, VA Form 
21-4138, in response to an RO decision earlier that same 
month denying this claim.  The February 2005 statement in 
support of this claim is tantamount to a notice of 
disagreement (NOD) 


contesting the RO's decision denying a higher rating for this 
underlying condition.  See 38 C.F.R. § 20.201 (2005).  And 
since the veteran has initiated an appeal of this claim by 
filing a timely NOD, the RO must send him a statement of the 
case (SOC) on this specific issue.  And after that, he then 
must given an opportunity to perfect an appeal to the Board 
on this additional issue by filing a timely substantive 
appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. 
§ 20.200 (2005); Manlicon v.West, 12 Vet. App. 238 (1999).  
So this additional claim is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify the veteran 
if further action is required on his part.  The Board 
will decide his remaining claims - for higher initial 
ratings for the associated peripheral neuropathy affecting 
his upper and lower extremities.


FINDINGS OF FACT

1.  Prior to August 9, 2004, the peripheral neuropathy 
affecting the veteran's upper extremities was mild, causing 
some numbness and tingling due to median nerve entrapment in 
his wrists; but touch and position senses were well 
preserved, and there was no evidence of atrophy.

2.  On August 9, 2004, a VA examination revealed the 
peripheral neuropathy in the veteran's upper extremities also 
caused mild atrophy of some of his hand muscles with 
decreased sensation to pinprick in his fingers.

3.  Prior to August 9, 2004, the peripheral neuropathy 
affecting the veteran's lower extremities was mild, causing 
numbness, pain, and a burning sensation in his lower legs and 
feet, but no atrophy; tone, rigidity and reflexes were 
normal.

4.  On August 9, 2004, a VA examination revealed the 
peripheral neuropathy in the veteran's lower extremities also 
resulted in absent deep tendon reflexes at the ankle level.





CONCLUSIONS OF LAW

1.  The criteria are not met for initial ratings higher than 
10 percent for peripheral neuropathy of the upper and lower 
extremities prior to August 9, 2004.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.20, 4.124a (2005), Diagnostic Codes (DCs) 8515, 8520.

2.  The criteria are met for a higher 30 percent rating, but 
no greater, for peripheral neuropathy of the right upper 
extremity as of August 9, 2004.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.20, 4.124a, DC 8515.

3.  The criteria are met for a higher 20 percent rating, but 
no greater, for peripheral neuropathy of the left upper 
extremity as of August 9, 2004.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.20, 4.124a, DC 8515.

4.  The criteria are met for higher 20 percent ratings, but 
no greater, for peripheral neuropathy of the lower 
extremities as of August 9, 2004.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.20, 4.124a, DC 8520.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with a VCAA notice letter in 
August 2003 concerning his claim for service connection for 
peripheral neuropathy of the upper and lower extremities 
(since granted).  The letter apprised him of the type of 
evidence needed to support his claim that was not on record 
at the time of the letter, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. at 130 (Ivers, J., dissenting).  
In addition, the General Counsel's opinion stated VA may make 
a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Court found that the notice requirements are also 
applicable to the initial disability rating assigned.  Id. at 
484-486.  Specifically, VA must notify the claimant that 
"should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In the August 2003 VCAA letter, the RO provided the veteran 
with notice of the evidence needed to support his claim for 
service connection for peripheral neuropathy.  Although the 
letter did not notify him that a schedular or extraschedular 
disability rating would be determined by applying relevant 
diagnostic codes in the rating schedule, this information was 
provided to him in the March 2004 statement of the case 
(SOC).  In addition, the RO recently sent him letters in 
April and May 2006 notifying him of the provisions outlined 
in the Dingess decision.  So the March 2004 SOC, along with 
the April and May 2006 letters satisfied the VCAA notice 
requirements as expressed by the Court in Dingess.  Dingess, 
19 Vet App. at 491 ("Other statutory and regulatory 
provisions are in place to ensure that a claimant receives 
assistance throughout the appeals process.  ...To hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) [SOC provisions] and 5103A [duty to 
assist provisions] and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.")

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
This timing requirement also applies to the elements of the 
claim that relate to the initial disability rating assigned.  
Dingess, 19 Vet. App. at 489.
Here, as mentioned, the veteran was provided a VCAA notice 
letter concerning his claim for service connection in August 
2003 - before the RO granted the claim in the October 2003 
decision at issue.  But with regard to the initial ratings 
assigned, the downstream issue currently on appeal, content-
complying VCAA notice in accordance with Dingess was not 
provided until after the October 2003 initial adjudication.  
But in these situations, the Court clarified in Pelegrini II 
that VA does not necessarily have to vitiate the initial 
decision and start the whole adjudicatory process anew.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  See, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

And here, the March 2004 SOC provided the veteran with ample 
opportunity to respond by identifying and/or submitting 
additional supporting evidence concerning the severity of his 
service-connected peripheral neuropathy before the February 
2005 supplemental statement of the case (SSOC), wherein the 
RO readjudicated his claims based on any additional evidence 
that had been submitted or otherwise obtained since the 
initial RO rating decision in question, SOC, and any prior 
SSOCs.  In fact, the veteran responded to the February 2005 
SSOC by indicating he had no additional evidence to submit 
and by requesting a "travel Board" hearing (see VA Form 21-
4138).  Furthermore, as mentioned, he was also notified of 
the disability rating and effective date elements in the 
April and May 2006 letters sent to him.  He has not responded 
by indicating he has any additional relevant evidence to 
submit or that needs to be obtained.  So under these 
circumstances, the Board finds he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).



In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  VA examinations were scheduled in 
September 2003 and August 2004.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In addition, in May 2004, he 
testified at a hearing at the RO before a local hearing 
officer; and, as mentioned, in May 2006, he testified at a 
hearing at the RO before the undersigned VLJ of the Board.

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
the record has been fully developed, and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

When, as here, the veteran timely appeals the ratings 
initially assigned for his disabilities, just after 
establishing his entitlement to service connection for them, 
VA must consider his claims in this context.  And this 
includes determining whether he is entitled to "staged" 
ratings to compensate him for times since filing his claims 
when his disabilities may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Peripheral neuropathy is an unlisted condition, which has 
been evaluated, in this case, using the criteria for 
paralysis of the median nerve (for the upper extremities) and 
paralysis of the sciatic nerve (for the lower extremities).  
See 38 C.F.R. 
§ 4.124a, DCs 8615, 8620, respectively.  

Paralysis of the median is evaluated under DC 8515, which is 
as follows for the minor extremity (the major extremity is in 
parenthesis):

Complete; the hand inclined to the ulnar side, 
the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and 
effective, absence of flexion of index finger and 
feeble flexion of middle finger, cannot make a 
fist, index and middle fingers ramin extended; 
cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain 
with trophic disturbances ..........................................................60 
(70)

Incomplete:
	Severe...........................................................40(50)
	Moderate.......................................................20(30)
	Mild.............................................................10(10)

Paralysis of the sciatic nerve is evaluated under DC 8520, 
which is as follows:  

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost 
..................................................................80

Incomplete:
      Severe, with marked muscular atrophy 
.........................60
      Moderately severe .................................................40
      Moderate ............................................................20
      Mild ..................................................................10

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

The veteran was diagnosed with peripheral neuropathy of the 
upper and lower extremities according to nerve conduction 
studies (NCS) conducted in February and March 1995.  The 
report of an August 1995 VA general medical examination 
indicates he is right-handed.  In October 2003, the RO 
granted service connection for peripheral neuropathy of each 
extremity secondary to his service-connected diabetes 
mellitus.  The RO assigned 10 percent initial ratings for 
each extremity effective from May 16, 2003, the date his 
claim was received.

In order for the veteran to receive initial ratings higher 
than 10 percent, the peripheral neuropathy in each extremity 
must result in "moderate" disability rather than "mild."  
See 38 C.F.R. § 4.124a, DCs 8515, 8520.  Although this is 
somewhat subjective criteria, when the benefit of the doubt 
doctrine is applied, the Board finds evidence of "moderate" 
peripheral neuropathy in each of his extremities since the 
most recent VA examination on August 9, 2004.  Prior to this, 
however, the evidence is more indicative of mild peripheral 
neuropathy in each of his extremities.  

The report of an April 2002 VA examination for diabetes 
mellitus indicates the veteran complained of occasional feet 
numbness of the plantar area, but no other neurological 
symptoms.  He denied any loss of strength.  He had adequate 
deep tendon reflexes bilaterally, and adequate vibration at 
distal lower extremities.

The report of a September 2003 VA examination for peripheral 
neuropathy indicates the veteran complained of numbness and a 
burning sensation in his feet, which was aggravated by 
wearing shoes or walking long distances.  On objective 
physical examination, there was evidence of median nerve 
entrapment of the wrists (i.e., carpal tunnel syndrome).  
Touch and position senses were well-preserved, but there was 
decreased vibration sensation at the ankles.  There was no 
evidence of atrophy or wasting.  

VAOPT records from April through August 2004 indicate there 
were no gross neurological deficits.  Dorsalis pedis pulses 
were present and there was decreased monofilament sensation 
at the ankles.

The report of the August 2004 VA examination for peripheral 
neuropathy indicates the veteran reported he often dropped 
objects, had difficulty walking and used a cane, and could no 
longer drive.  He was, however, independent in activities of 
daily life and self-care.  In the lower extremities, sensory 
examination revealed decreased pinprick and monofilament 
light touch distally.  Vibratory perception was decreased at 
the ankle level.  In the upper extremities, pinprick 
sensation was decreased in the finger tips, and there was 
mild atrophy of the first thenar region (palmar) bilaterally 
and first inter ossei muscle of the left hand.  Power was 
considered 4/5 (with 5/5 being normal) in all four 
extremities and there was no involuntary movement or 
fasciculations, and there was normal tone in all four 
extremities.  Deep tendinous reflexes were considered as 
traces in the upper extremities, in the patellar (kneecaps), 
and absent at the Achillean level (ankle) bilaterally. 

At the May 2006 Travel Board hearing, the veteran said he had 
a total loss of feeling in his feet with a burning sensation 
(see Hr'g. Tr., pg. 3).  He said he also had numbness in his 
hands, which caused him to lose his grip and required him to 
change objects from one hand to the other (pg. 4).  

With regard to the veteran's upper extremities, the mild 
atrophy reported during the August 2004 VA examination is 
indicative of at least a moderate disability.  Prior to this, 
the evidence indicates a more mild disability.  VAOPT records 
and the report of the September 2003 VA examination indicate 
he complained mostly of problems with his feet - rather than 
his arms and hands.  Although there were signs of median 
nerve entrapment of the wrists, touch and position senses 
were preserved (see report of September 2003 VA examination).



With regard to the veteran's lower extremities, the decreased 
sensory and absent reflexes at the ankle level reported 
during the August 2004 VA examination are indicative of at 
least moderate disability.  Prior to this, the evidence 
indicates a more mild disability.  VAOPT records indicated no 
gross neurological deficits; dorsalis pedis pulses were 
present, and touch and position senses were preserved.

Although the report of the August 2004 VA examination 
indicates the veteran's peripheral neuropathy was more 
moderate in nature (rather than mild), his symptoms are not 
indicative of a "severe" disability, which would warrant 
even higher initial ratings for each extremity.  He is able 
to walk with the assistance of a cane and perform the normal 
activities of daily living and self-care.  He is able to hold 
and grasp items, although he reports that he has to change 
hands occasionally when he loses sensation.

Furthermore, the veteran has not shown that his service-
connected peripheral neuropathy has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular ratings, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  The vast majority of his 
treatment and evaluation has been on an outpatient (as 
opposed to inpatient) basis, and there is no indication his 
employer had to make concessions or special accommodations 
for his peripheral neuropathy.  Although he testified that he 
is no longer able to work on account of his peripheral 
neuropathy (pg. 6), the evidence indicates he stopped working 
after he injured his back in a car accident in 1991 (see 
August 1995 VA examinations for the spine and mental 
disorders).  Consequently, the Board does not have to remand 
the case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



In sum, the Board finds that the evidence for and against 
granting higher initial ratings for moderate peripheral 
neuropathy of the upper and lower extremities is evenly 
balanced (i.e., in relative equipoise) as of August 9, 2004.  
So the benefit of the doubt will be resolved in the veteran's 
favor and increased ratings granted as of that date.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See, too, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A higher 30 percent rating is granted for peripheral 
neuropathy of right upper extremity (major extremity) as of 
August 9, 2004, subject to the laws and regulations governing 
the payment of VA compensation.

A higher 20 percent rating is granted for peripheral 
neuropathy of left upper extremity (minor extremity) as of 
August 9, 2004, subject to the laws and regulations governing 
the payment of VA compensation.

A higher 20 percent rating is granted for peripheral 
neuropathy of right lower extremity as of August 9, 2004, 
subject to the laws and regulations governing the payment of 
VA compensation.

A higher 20 percent rating is granted for peripheral 
neuropathy of left lower extremity as of August 9, 2004, 
subject to the laws and regulations governing the payment of 
VA compensation.




REMAND

As already alluded to, during the recent May 2006 travel 
Board hearing, the veteran's representative argued the 
veteran also has initiated an appeal of an additional issue 
- for a rating higher than 20 percent for his underlying 
Type II Diabetes Mellitus.  And as evidence of this, he cited 
a February 2005 statement in support of this claim, VA Form 
21-4138, in response to an RO decision earlier that same 
month denying this claim.  The February 2005 statement in 
support of this claim is tantamount to an NOD contesting the 
RO's decision denying a higher rating for this underlying 
condition.  See 38 C.F.R. § 20.201 (2005).  And since the 
veteran has initiated an appeal of this claim by filing a 
timely NOD, the RO must send him an SOC on this specific 
issue.  See Manlicon v.West, 12 Vet. App. 238 (1999).  And 
after that, he then must given an opportunity to perfect an 
appeal to the Board on this additional issue by filing a 
timely substantive appeal (VA Form 9 or equivalent 
statement).  See 38 C.F.R. § 20.200 (2005).

Accordingly, the claim for a rating higher than 20 percent 
for the underlying Type II Diabetes Mellitus is REMANDED to 
the RO (via the AMC) for the following development and 
consideration:

Send the veteran an SOC concerning his 
claim for a rating higher than 20 percent 
for his underlying Type II Diabetes 
Mellitus.  And apprise him of how long he 
has to file a timely substantive appeal 
(VA Form 9 or equivalent statement) in 
response, to perfect an appeal to the 
Board on this additional issue.  If, and 
only if, he perfects a timely appeal of 
this additional claim should it be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


